  Case: 1:19-cv-01741 Document #: 18 Filed: 03/19/19 Page 1 of 3 PageID #:324



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS


                                              )
CHASE HAMANO, Individually and on Behalf of   )   Civil Action No.: 1:19-cv-01741
All Other Persons Similarly Situated,         )
                                              )
                          Plaintiff,          )   CLASS ACTION
                                              )
                     v.                       )
                                              )   Hon. Jorge L. Alonso
                                              )
ACTIVISION BLIZZARD, INC., ROBERT A.          )
KOTICK, SPENCER NEUMANN, and                  )
COLLISTER JOHNSON,                            )
                                              )
                          Defendants.
                                              )

  NOTICE OF MOTION OF MIN NING GOH AND ASG JAPAN LIMITED FOR
 APPOINTMENT AS LEAD PLAINTIFFS AND APPROVAL OF LEAD COUNSEL
      Case: 1:19-cv-01741 Document #: 18 Filed: 03/19/19 Page 2 of 3 PageID #:325




TO:     Counsel of Record

        PLEASE TAKE NOTICE that on Tuesday, March 26, 2019, at 9:30 a.m., Movants Min

Ning Goh and ASG Japan Limited (collectively, “Goh and ASG Japan” or “Movants”), by and

through their counsel, shall appear before the Honorable Jorge L. Alonso, or any Judge sitting in

his stead, in Courtroom 1903 of the United States District Court, Northern District of Illinois,

219 South Dearborn Street, Chicago, Illinois 60604, and then and there present Goh and ASG

Japan’s motion, pursuant to Section 21D(a)(3) of the Securities Exchange Act of 1934, 15 U.S.C.

§ 78u-4(a)(3), as amended by the Private Securities Litigation Reform Act of 1995, for the entry

of an Order: (1) appointing Goh and ASG Japan as Lead Plaintiffs on behalf of all persons who

purchased or otherwise acquired Activision Blizzard, Inc. (“Activision Blizzard” or the

“Company”) securities between August 2, 2018 and January 10, 2019, inclusive (the “Class

Period”); and (2) approving their selection of Pomerantz LLP (“Pomerantz”) as Lead Counsel for

the Class.

Dated: March 19, 2019                       Respectfully submitted,

                                            POMERANTZ LLP

                                            /s/ Jeremy A. Lieberman
                                            Jeremy A. Lieberman
                                            J. Alexander Hood II
                                            Jonathan D. Lindenfeld
                                            600 Third Avenue, 20th Floor
                                            New York, NY 10016
                                            Telephone: (212) 661-1100
                                            Facsimile: (212) 661-8665
                                            Email: jalieberman@pomlaw.com
                                            Email: ahood@pomlaw.com
                                            Email: jlindenfeld@pomlaw.com




                                               1
Case: 1:19-cv-01741 Document #: 18 Filed: 03/19/19 Page 3 of 3 PageID #:326



                                  POMERANTZ LLP
                                  Patrick V. Dahlstrom
                                  Ten South LaSalle Street, Suite 3505
                                  Chicago, Illinois 60603
                                  Telephone: (312) 377-1181
                                  Facsimile: (312) 377-1184
                                  Email: pdahlstrom@pomlaw.com

                                  Counsel for Movants and
                                  Proposed Lead Counsel for the Class

                                  THE SCHALL LAW FIRM
                                  Brian Schall
                                  1880 Century Park East
                                  Los Angeles, CA 90067
                                  (424) 303-1964
                                  Email: brian@schallfirm.com

                                  Additional Counsel for Movants




                                 2
